THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

 

JO ANN ALLEN,

Plaintiff, :

v. : 3:18-CV-209
' (JUDGE MARlAN|)

LACKAWANNA COUNTY BOARD OF
COMM|SS|ONERS, et a|.,

Defendants. l

MEMORANDUM OPlN|ON
|. |NTRoouchoN

The Court issues this Memorandum Opinion and accompanying Order to clarify the
record in this matter and address three items requiring this Court’s attention: (1) a June 22,
2018 Order (Doc. 19) issued by Magistrate Judge Meha|chick construing a filing submitted
by P|aintiff as an amended complaint (Doc. 20), to which P|aintiff objects; (2) Magistrate
Judge Meha|chick’s January 11, 2019 Report and Recommendation (“R&R”) (Doc. 29)
recommending granting in part and denying in part Defendants’ Ju|y 13, 2018 motion to
dismiss (Doc. 21 ), to which Plaintiff objects; and (3) P|aintiff’s multiple requests to vacate
reference of this matter to Magistrate Judge Meha|chick (Doc. 28, Doc. 31, Doc. 33).

Because P|aintiff filed what this Court construes as a Second Amended Complaint
on January 31, 2019 (Doc. 35), P|aintiff’s objections to the June 22, 2018, Order are moot.
For the same reason, the Court finds the R&R (Doc. 29) addressing Defendants’ motion to

dismiss to be moot and therefore finds that P|aintiff’s objections to the R&R are moot.

Fina||y, the Court will affirm the Magistrate Judge’s denial (Doc. 30) of P|aintiffs first motion
to vacate reference of this case to the Magistrate Judge (Doc. 28) and overrule P|aintiff’s
objections thereto (Doc. 33).
l|. PRochuRAL HisToRY

The record in this matter is muddled. Pro se P|aintiff Jo Ann A||en (“Plaintift”) nled
this employment discrimination action alleging various claims under federal and state law
against her former employer, Defendant Lackawanna County Board of Commissioners, and
associated individuals (collectively, “Defendants”) on January 30, 2018. (Doc. 1). On
February 21, 2018, Defendants Hled a motion to dismiss (Doc. 6), which was fully briefed by
the parties (Doc. 7, Doc. 13, Doc. 14, Doc. 16, Doc. 17). On April 20, 2018, in conjunction
with the filing of her opposition to Defendants’ motion to dismiss, P|aintiff filed a document
with the Court titled “Simplification & Clarification Amendments of P|aintiff’s Claims for
Defendants’ Understanding of: A|len v. Lackawanna County (LC), et al...Civil Action on
Employment Harassment, Discrimination, Retaliation, and improper Violations of her
Constitutiona|, Civil, PHRA, and FMLA Rights [sic].” (“Simpiification & ClariHcation
Amendments”) (Doc. 18). The Simp|ification & Clarification Amendments is an 11-page
document enumerating P|aintiff’s claims against Defendants, which are divided into 10
counts.

Magistrate Judge Meha|chick issued an Order on June 22, 2018, construing the

Simp|ification & Clarification Amendments as an amended complaint (“First Amended

 

 

 

Complaint”) and accepting it as such under Fed. R. Civ. P. Rule 15(a). (Doc. 19). The June
22 Order also “struck from the record” Defendants’ motion to dismiss as moot and instructed
Defendants to “file a responsive pleading or motion to the amended complaint within twenty-
one days.” (ld.) Plaintiff filed objections to the June 22 Order on Ju|y 5, 2018, arguing that
she opposed the June 22 Order’s “factua| findings,” and that the Simplification &
Clarification Amendments was not an amended complaint, but rather was filed with her
opposition to Defendants’ motion to dismiss as “paper presented in a Prima Facie case
format for Defendants’, stated as needed, understanding [sic].” (Doc. 20). |n accordance
with the Magistrate Judge’s June 22 Order, Defendants fled a motion to dismiss as to
P|aintiff’s First Amended Complaint on July 13, 2018, with subsequent briefing. (Doc. 21,
Doc. 25, Doc. 27).

P|aintiff submitted two filings in opposition to the Ju|y 13 motion to dismiss. The first
filing, titled “Opposition to Defendants’ Motion to Dismiss P|aintiff’s Simplification and
Clarification, Supplemental P|eading, that the Magistrate Judge Construed as an
Amendment” (“First Opposition”) (Doc. 22), was filed on Ju|y 20, 2018, before Defendants
filed a brief in support of their Ju|y 13 motion to dismiss. The First Opposition again argued
that the Simplification & Clarification Amendments was not an amended complaint and
requested that this Court “conduct a de novo review of the January 30, 2018, Origina|
Complaint with exhibits of evidence, together with the April 20, 2018 filed, supplemental

pleading for Defendants’, needed understanding, and, Order Defendants’ to plead a legal

 

 

defense to it.” (ld. at 3). On August 7, 2018, subsequent to Defendants’ filing of their brief
in support of their motion to dismiss (Doc. 25), P|aintiff filed her second document in
opposition to the July 13 motion, titled “Plaintiff’s Brief in Opposition to Defendants’ Motion
to Dismiss Her April 20, 2018 Submitted, Complaint Rephrase Supplement to Her Legal
Action Filed on January 30, 2018 [sic].” (“Second Opposition”) (Doc. 26). The Second
Opposition yet again argued that the Magistrate Judge incorrectly construed the
Simplification & Clarification Amendments as an amended complaint and opposed
Defendants’ substantive arguments in the July 13 motion to dismiss by attempting to
elaborate on P|aintiff’s claims to establish that she suchiently pled claims for relief. (ld.)

The Magistrate Judge issued an R&R on January 11, 2019, evaluating Defendants’
July 13, 2018 motion to dismiss, (Doc. 29). The R&R recommended that this Court deny in
part and grant in part Defendants’ July 13, 2018 motion to dismiss, but also recognized the
confused state of the record and the disorganized and uncertain scope and nature of
P|aintiff’s claims and thus recommended that P|aintiff be provided with another opportunity
to amend her complaint. (ld. at 22-23 (“lt is recommended that Allen be allowed an
opportunity to file a single, unified, legible complaint setting forth factual allegations and
legal claims in a manner that can be reviewed by the Court and, if necessary, answered by
Defendants.”)). P|aintiff timely filed objections to the R&R on January 23, 2019, arguing for
the fourth time that the Magistrate Judge incorrectly construed the Simplification and

Clarification Amendments as an amended complaint. (Doc. 32). ln her objections, P|aintiff

 

also provided “counter comments” to the Magistrate Judge’s analysis of the pleading
sufficiency of P|aintiff’s claims, and requested that P|aintiff not be required to file an
amended complaint. (ld. at 7-8). Despite her expressed reluctance to file an amended
complaint, P|aintiff submitted such an amended complaint to the Court on January 31, 2019
by filing a document titled “Magistrate Judge Ordered, Amended Complaint.” (“Second
Amended Complaint”) (Doc. 35). On February 14, 2019, Defendants filed a motion to
dismiss the Second Amended Complaint and subsequently Hled a brief in support of this
motion. (Doc. 36, Doc. 39). On March 13, 2019, P|aintiff filed a brief in opposition to the
motion to dismiss the Second Amended Complaint, again arguing that the Magistrate Judge
erred in this case, but also substantively responding to Defendants’ arguments. (Doc. 40).
ln addition to these filings, P|aintiff has also filed two motions to vacate reference of
this case to the Magistrate Judge, the first on December 19, 2018 (Doc. 28), and the second
on January 23, 2019 (Doc. 31). ln both motions, P|aintiff argues that the Magistrate Judge
erred in issuing the June 22, 2018 Order which construed the Simplincation & Clarification
Amendments as an amended complaint and that the Magistrate should have issued a
Report and Recommendation on the matter instead. (See Doc. 28 at 2). On January 11,
2019, Magistrate Judge Meha|chick issued an Order denying the first motion to vacate,
reasoning that 28 U.S.C. § 636(0)(4) did not apply and that there are no grounds for her

recusal under 28 U.S.C. § 455. (Doc. 30). P|aintiff submitted objections to this Order on

 

 

January 23, 2019 (Doc. 33) and filed the second motion to vacate that same day (Doc. 31).
The Magistrate Judge has not yet ruled on the second motion to vacate.
|||. LEGAL STANDARDs

Federal Rule of Civil Procedure 15(a) governs the amendment of pleadings before
trial. Fed. R. Civ. P. 15(a). A party is permitted to amend a pleading once as a matter of
course if filed within 21 days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or within
21 days after service of a responsive pleading ora motion under Rule 12(b), (e), or (f), Fed.
R. Civ. P. 15(a)(1)(B). ln other cases, a party “may amend its pleading only with the
opposing party’s consent or the court’s |eave[,] [and] [t]he court should freely give leave
when justice so requires." Fed R. Civ. P. 15(a)(2). A formal motion is not needed to grant
an amendment to a pleading. Feuersfein v. Simpson, 582 F. App’x 93, 97 n.3 (3d Cir. 2014)
(citations omitted) (noting a court may sua sponte grant an amendment to a pleading and
that a formal motion is not needed under Rule 15(a)); see also, Dietz v. Bouldin, 136 S.Ct.
1885, 1892-93 (2016) (“[D]istrict courts have the inherent authority to manage their dockets
and courtrooms with a view toward the echient and expedient resolution of cases.”).
Furthermore, courts are required to construe pro se pleadings liberal|y. Haines v. Kerner,
404 U.S. 519, 520-21 (1972); Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985).
However, pro se parties are not excused from their obligations to comply with the Federal
Rules of Civil Procedure. Thomas v. Norris, No. 02-cv-1854, 2006 WL 2590488, at *4 (M.D.

Pa. Sept. 8, 2006).

 

A district court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b) (regarding dispositive motions and prisoner
petitions). lf a party timely and properly files a written objection to a Magistrate Judge's
Report and Recommendation, the district court “shall make a de novo determination of
those portions of the report or specified proposed findings or recommendations to which
objection is made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Astrue, 649 F.3d 193, 195
(3d Cir. 2011); M.D. Pa. Local Rule 72.3. Additionally, a district court may refer non-
dispositive motions to magistrate judges for adjudication Under Local Rule 72.2 of the
Middle District of Pennsylvania, “[a]ny party may appeal from a magistrate judge's order
determining a non-dispositive pretrial motion or matter in any civil or criminal case in which
the magistrate judge is not the presiding judge of the case, within fourteen (14) days after
issuance of the magistrate judge's order,” and “[a] judge of the court shall consider the
appeal and shall set aside any portion of the magistrate judge's order found to be clearly
erroneous or contrary to law.” See also, United States v. Po/ishan, 336 F.3d 234, 240 (3d
Cir. 2003). “The Magistrates Act requires this Court to apply the clearly erroneous standard
of review upon appeal of a magistrate judge's report on certain pretrial, non-dispositive
motions.” Wachte/ v. Guardian Life lns. Co., 239 F.R.D. 376, 384 (D.N.J. 2006) (citing 28

u.s.c. § 636(6)).

 

Magistrate judges are also subject to the recusal provisions of 28 U.S.C. § 455,
which requires that a judge recuse herself in situations such as when “impartiality might
reasonably be questioned.” 28 U.S.C. § 455(a). However, “a party’s displeasure with legal
rulings does not form an adequate basis for recusal." Securacomm Consu/ting, lnc. v.
Securacom /nc., 224 F.3d 273, 278 (3d Cir. 2000) (citations omitted).

|V. ANALYsis

Here, the Court has granted a magistrate judge the authority to consider pre-trial
issues, including issuing orders on non-dispositive motions and issuing reports and
recommendations to this Court addressing dispositive motions. Applying the legal
standards regarding amendments to pleadings and assignment of matters to magistrate
judges to the issues at hand in the record leads the Court to reach several conclusions.

First, the Court finds that P|aintiff filed a Second Amended Complaint on January 31,
2019 (Doc. 35), after Magistrate Judge Meha|chick issued her R&R (Doc. 29) regarding
Defendants’ motion to dismiss the First Amended Complaint, but before this Court had the
opportunity to consider the R&R. The January 31 document is titled “Magistrate Judge
Ordered, Amended Complaint,” and purports to set forth P|aintiff’s claims in “simple,
concise, direct, individual, separate COUNTS” “[p]er F.R.C.P. Rule 8(a)(1),(2)(3), and Rule
8(d),(1),(2),(3).” (Doc. 35 at 3). The Court will accept Document 35 as the Second
Amended Complaint pursuant to its inherent authority to manage its docket and Rule 15(b)’s

requirement that the Court “free|y give leave to amend when justice so requires,” and upon

 

determining that Defendants are not prejudiced by the filing of the Second Amended
Complaint as they have already filed a motion to dismiss in response. P|aintiff has also
already filed a substantive opposition to this latest motion to dismiss, implicitly
acknowledging that the January 31 document is now the operative complaint. As a result,
the Court finds it unnecessary to consider the merits of the R&R (Doc. 29), will not adopt the
R&R because it is now moot, and will dismiss P|aintiff’s objections to the R&R as moot.
Moreover, the Court will dismiss Defendants’ July 13, 2018 motion to dismiss (Doc. 21) as
moot. The filing of the Second Amended Complaint also renders moot P|aintiff’s objections

to the June 22, 2018, Order.1

 

1 The Court notes that if it was considering the merits of the Magistrate Judge’s June 22, 2018
order, it would find that the order was not clearly erroneous or contrary to law under the court's inherent
authority to manage its docket and Rule 15 of the Federal Rules of Civil Procedure. Despite P|aintiffs
statement that the Simplification & Clarification Amendments is merely a supplement to her original
complaint, the Simplification & Clarification Amendments sets forth P|aintiff’s claims against Defendants in
numbered counts with supporting factual allegations, and so is properly construed as P|aintiffs First
Amended Complaint. Though P|aintiff may have intended the Simplincation & Clarification Amendments to
serve as a “supplement” to her original complaint rather than a replacement, on its face the Simplitication &
Clarifcation Amendments is clearly an amended complaint lndeed, P|aintiff appears to have filed the
Simplification & Clarincation Amendments in rebuttal to Defendants’ nrst motion to dismiss in order to
simplify and clarify her claims and, thus, fulfill a typical purpose of an amended complaint. (See Doc. 17 at
8 (“This includes simplification, and Defendants’ required clarification of case claims.”)). Nor was it required
that P|aintiff move the Court to treat the Simplincation & Clarification Amendments as an amended
complaintl Feuerste/'n, 582 F. App’x at 97 n.3. Additionally, despite Plaintift"s urging to the contrary (see,
e.g., Doc. 22 at 2-3, Doc. 32 at 2), she is not entitled to a hearing regarding the Magistrate Judge’s June
22, 2018 Order. Rule 72(a) of the Federal Rules of Civil Procedure does not require such hearings when a
magistrate judge considers non-dispositive motions. Fed. R. Civ. P. 72(a). Nor are formal hearings
required when a magistrate judge considers dispositive motions, as Rule 72(b) merely establishes that a
magistrate judge may “heai” (i.e., “consider”) dispositive motions and issue a report and recommendation
to the district judge. Fed. R. Civ. P. 72(b)(1); see also M.D. Pa. Local Rule 72.1(a) (magistrate judge may
“conduct any hearing conference, or other proceeding the magistrate judge deems appropriate in
performing his or her duties”) (emphasis added).

 

Furthermore, the Court will affirm Magistrate Judge Meha|chick’s Order (Doc. 30)
denying Plaintiffs first motion to vacate reference of the case to the Magistrate Judge (Doc.
28) and overrule P|aintiff’s objections to that Order, as the Order addresses a non-
dispositive motion and is not clearly erroneous or contrary to law. The Magistrate Judge
properly considered Plaintiffs request as a motion for recusal under 28 U.S.C. § 455, and
accurately summarized Plaintiffs argument as one grounded in displeasure with the
Magistrate Judge’s rulings rather than in any of the concerns requiring recusal as set forth in

§ 455 (Doc. 30 at 2-3). The Court will not disturb Magistrate Judge Meha|chick’s ruling that
recusal is inappropriate under § 455, which is wholly within her discretion. See /n re
Kensington lntern. Ltd., 353 F.3d 211, 223 n.12, 224 (3d Cir. 2003) (noting that discretion to
recuse lies with the judge for whom recusal is sought and comparing to 28 U.S.C. § 144,
which requires “another judge” to rule on a recusal motion if a supporting affidavit meets a
sufficiency threshold). Nor does this Court find any other reason to exercise its discretion to
vacate the referral of this matter to Magistrate Judge Meha|chick

V. CoNcLusioN

For the reasons outlined above, the Court will deem moot Plaintiffs objections (Doc.
20) to the Magistrate Judge’s June 22, 2018 Order construing the Simplification &
Clarification Amendments as the First Amended Complaint (Doc. 19). The Court will also
dismiss the R&R (Doc. 29) and P|aintiff’s objections thereto (Doc. 32) as moot. Further, the

Court will affirm the January 11, 2019 Order (Doc. 30) denying Plaintiffs motion to vacate

10

 

and overrule P|aintiff’s objections (Doc. 33) to the January 11, Order. Fina||y, the Court will
deem and accept the January 31, 2019 document (Doc. 35) as the Second Amended
Complaint. Thus, this case proceeds on the basis of the Plaintiffs Second Amended

Complaint (Doc. 35). A separate Order follows.2

 

 

2 ln closing, the Court notes that much of the procedural complexity in this matter has been caused
by Plaintiffs numerous, sometimes duplicative, and confusing filings. P|aintiff is urged to consider the
possibility of retaining counsel to assist in pursuing this action.

11

 

